Citation Nr: 1134439	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD, and assigned a 50 percent evaluation for it.  He disagreed with the assigned rating.  The Veteran has also appealed a rating decision that denied his claim for a total rating based on individual unemployability due to service-connected disability.  When this was previously before the Board in April 2010, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by anxiety, depression and sleep impairment, without evidence of suicidal ideation, panic attacks or obsessional rituals.

2.  The Veteran has work experience as an insurance auditor, accountant, van driver and clerk.  He last worked in 2009 as a substitute teacher.

3.  Service connection is in effect for PTSD, evaluated as 50 percent disabling, and for hemorrhoids evaluated as noncompensable.

4.  His service-connected disabilities, to include PTSD, are not so severe as to prevent him from engaging in employment consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  A total rating based on individual unemployability due to service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated August 2004, November 2005, and September 2008, the VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  The September 2008, letter informed him of the evidence need for a total rating.  In addition, it advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes Social Security Administration records, private and VA medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).  

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  When seen by a private physician in September 2004, the Veteran reported his symptoms included intrusive thoughts, estrangement and detachment from others, chronic sleep disturbance, anger outbursts, concentration and memory problems and hypervigilance.  He also reported a history of excessive anxiety and panic.  A mental status evaluation revealed he had an anxious mood and his affect was restricted.  The diagnosis was PTSD, severe, and the examiner assigned a Global Assessment of Functioning score of 35.  Medication was prescribed.

On mental status evaluation during the VA psychiatric examination in April 2007, the Veteran was noted to be tense and guarded.  His affect was mostly constricted, except he was briefly distraught when describing his fears his marriage might collapse.  He stated he slept about four to five hours on a good night, and three hours on a bad night.  He related he sometimes woke up in a sweat, having repetitious dreams of Vietnam.  He described inappropriate behavior, stating he occasionally slammed doors and left the house in response to confrontations with his spouse.  He reported markedly diminished interest or participation in significant activities, difficulty concentrating, outbursts of anger and exaggerated startle response.  The diagnosis was PTSD.  The examiner assigned a Global Assessment of Functioning score of 42.  The examiner commented the Veteran had markedly reduced adaptability, social involvement and ability to enjoy life due to his PTSD symptoms of avoidance and numbing.  

Several statements were received from L.G., M.A., and co-signed by a psychologist.  It was stated in March 2008 she had first seen the Veteran in November 2007.  It was noted the Veteran had an anxious mood and a restricted affect.  She noted in October 2008 that the Veteran's PTSD symptoms continued to interfere significantly in his personal, social and professional life.  He reported his sleep was more disturbed, and he was experiencing more nightmares.  He said his fatigue exacerbated his problems with memory and concentration, and that his hypervigilance and hyperstartle reflex were more pronounced.  He also asserted he was increasingly concerned about his future health, relating to nonservice-connected medical problems.  The psychology associate related in December 2010 she had evaluated the Veteran that month.  The Veteran asserted he was swinging at his wife at night and was increasingly irritable.  He said he had more problems with concentration.  In each case, the diagnosis was PTSD, severe, and a Global Assessment of Functioning score of 35 was assigned.

Signs of clinical depression were reported on a general medical examination conducted for the Social Security Administration in February 2010.

On VA psychiatric examination in May 2011, the Veteran stated he felt his irritability had worsened.  His primary concern related to memory problems.  He also claimed his concentration was worse and that he had become more forgetful.  He reported mood swings and stated he felt depressed daily.  He maintained he was more combative and had nightmares.  He denied having close friends.  The Veteran related he tried not to think of Vietnam, but sometimes could not help it.  He said he had recurrent distressing dreams.  He added sometimes he could go one month without a nightmare, but sometimes he had eight in one month.  He acknowledged he had attacked his wife in his sleep.  He described sleep disturbance, hypervigilance, exaggerated startle response and difficulty concentrating.  More findings and the examiner's conclusions and opinions are reported in detail below.

The evidence against the Veteran's claim includes some of the findings on examination.  The Board notes that on the private psychiatric evaluation in September 2004, the Veteran described many symptoms of PTSD.  The mental status evaluation, however, revealed the Veteran's speech was normal and he was cooperative.  There were no hallucinations or delusions, and he had no suicidal or homicidal ideation.  His insight and judgment were fair.

On the April 2007 VA examination, the Veteran was neatly groomed.  His thinking was linear and germane.  He denied any suicide attempts or history of violence or assaultiveness.

The March 2008 report from L.G. reveals there were no hallucinations or delusions.  The Veteran did not exhibit suicidal or homicidal ideation.  The other reports from L.G. do not contain any a mental status evaluation.

The Veteran was afforded a psychiatric examination for the Social Security Administration in January 2010.  He was casually dressed and neatly groomed.  While he stated he felt hopeless and useless, he denied ever having been suicidal.  On mental status evaluation, the Veteran was alert and oriented to person, place, time and situation.  He was able to spell "world" in reverse.  The diagnoses were PTSD and dysthymia.  The examiner assigned a Global Assessment of Functioning score of 65.  The examiner noted the Veteran described hyperarousal symptoms, intrusive thoughts, and avoidant behavior typically seen in patients with PTSD.  He also described a history of low level depression symptoms.  It was opined that in a work setting appellant should be capable of understanding simple and even relatively complex instructions and tasks with minimal impairment.  His ability to effectively respond to work pressures and deal with others in the work environment would be moderately impaired.

The Veteran was again afforded a VA psychiatric examination in May 2011.  The examiner reviewed the claims folder and the medical records.  She noted the Veteran had been seen for a PTSD evaluation in March.  It was reported he had been treated in the past for depression and had been prescribed medication at one point "for boredom."  He said he did not have any mental health problems that were bothering him.  He admitted to occasional problems with sleep and acting out in his dreams.  The examiner noted the March 2011 note reflected a Global Assessment of Functioning score of 65, as well as the Global Assessment of Functioning score of 42 on the April 2007 VA psychiatric examination.  

It was also noted the Veteran had been followed in the substance abuse clinic in 2004 and 2005 and had been seen at the VA medical center on and off since then.  The examiner noted the Veteran had been married for 38 years, but his wife was not as comfortable with him as she had been primarily because he was combative when he had a nightmare.  The Veteran related he enjoyed going out to eat with his spouse, but they did not do a lot together.  He sometimes went with her to small parties.  He said he had a close relationship with his children and saw them regularly.  While he was not socially active and did not have close friends, he stated he visited with the same two people all the time, and that he was close with his siblings.  

On mental status evaluation, the Veteran was casually dressed.  His speech was unremarkable.  He was cooperative and his affect was appropriate.  His mood was good and his attention was intact.  He was oriented to person, time, and place.  His thought process was evasive, and his thought content unremarkable.  He had no delusions or hallucinations.  He did not exhibit inappropriate or obsessive/ritualistic behavior.  He denied panic attacks.  There was no suicidal or homicidal ideation.  His insight and judgment were fair.  He was able to maintain minimum personal hygiene.  While the Veteran reported increased forgetfulness, his memory was not formally evaluated, but no impairment was noted during the interview.  

The diagnosis was PTSD, and a Global Assessment of Functioning score of 50-60 was assigned.  The examiner stated the Veteran's score on one test suggested he endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric disorder.  Thus, it was not possible to determine the exact level of functioning for the Veteran without resort to mere speculation.  Overall, his symptoms appeared to be in the moderate range and it was the examiner's best estimate that the Veteran's true Global Assessment of Functioning score was between 50 and 65.  The examiner reiterated the Veteran's symptoms were generally in the moderate range and occurred on a weekly, not daily, basis.  His social and occupational functioning were judged to be no more than moderately impaired.  While the Veteran reported his symptoms were causing more severe impairment in psychosocial functioning, there was no evidence to support this claim.  The examiner observed the Veteran had been married for many years and he described a good relationship with her and their children.  He was active in church and was close to his family of origin.  

The Board also observes the examiner commented on the fact L.G. assigned a Global Assessment of Functioning score of 35.  She noted that this is appropriate with impairment in reality testing or communication, or with a major impairment in several areas, such as school or work, family relations, judgment, thinking, mood, etc.  The examiner commented there was no evidence of impaired reality testing or communication.  She pointed out the Veteran had a good relationship with family members and had friends he enjoyed socializing with.  While he reported some depressed mood and decreased motivation, his ability to function was not totally or severely impaired.  His judgment and thinking do not appear to be significantly impaired.  Thus, the examiner concluded that the assessment of the Veteran's functioning by L.G. overestimated his level of impairment.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  In sum, the findings required for a 70 percent evaluation have not been shown.  The Board acknowledges the fact the Veteran's private medical provider has indicated the Veteran has greater impairment from his PTSD.  The Board observes that the VA examiner in May 2011 provided a rationale for his opinion, and noted the absence of findings required for a higher rating.  The Board, accordingly, attaches greater probative value to the findings and opinion recorded on the VA examination, than to the conclusions of L.G.  The findings reported by that individual do not seem consistent with GAF scores reported.

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

      II.  Total rating 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's non-service-connected disabilities nor advancing age may be considered.  

The Veteran has been granted service connection for PTSD, evaluated as 50 percent disabling, and for hemorrhoids, evaluated as noncompensable.  The combined schedular evaluation is 50 percent.

The Veteran asserts a total rating is warranted due to PTSD.  He has not claimed his service-connected hemorrhoids have affected his ability to work.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held that in a claim for a total rating based on individual unemployability due to service-connected disability, where the disability rating did not entitle the appellant to a total disability rating under 38 C.F.R. § 4.16(a), the rating board must also consider the applicability of 38 C.F.R. § 4.16(b), and that the decision or non-decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.  In this case, the Veteran does not meet the schedular standards under 38 C.F.R. § 4.16(a), and the preponderance of the competent evidence fails to establish that he is unemployable due solely to his service-connected PTSD.

The record reflects the Veteran completed four years of college and law school.  He has work experience as an insurance auditor, accountant, van driver, clerk and school teacher.  He reportedly last worked on a full-time basis in July 2004, and has worked as a substitute teacher since 2002.

In addition to the evidence summarized above, the Board notes that in her statements of March and October 2008, and again in December 2010, L.G. concluded the Veteran was totally and permanently disabled and unemployable.  She stated in March 2008 that the Veteran's hypervigilance and hyperarousal symptoms prevented him from being consistently productive.  His problems with memory and concentration negatively impacted his ability to learn new skills, and that because of his hyperirritability, he was severely compromised in his ability to initiate or sustain work relationships.  L.G. added in October 2008 that the Veteran was likely to experience a marked increase in his PTSD symptoms due to stressors inherent in any work environment.  

In response to a request from the VA, three of the Veteran's employers provided information concerning his employment.  One employer noted the Veteran had worked as a van operator from August 2002 to July 2004.  It was stated he was not working because of a violation of company rules.  Another employer indicated the Veteran had worked as a temporary laborer from January 2006 to August 2007 when he quit without providing a reason.  A representative of a school district noted the Veteran had been working on an as needed basis as a substitute teacher since February 2002.  

During the May 2011 VA psychiatric examination, the Veteran reported that while working as a substitute teacher, he was becoming more irritable and decided he should not work anymore.  He said he gave it up because he did not want to hurt anyone.  He related he had grabbed a student without realizing it, and this scared him.  He denied other problems at work.  

Following the examination, the examiner opined that while the Veteran claimed he was not able to work, there was no evidence to support this allegation.  Thus, the examiner concluded it was less likely than not that the Veteran was rendered unemployable solely due to PTSD.  In fact, the examiner stated it was more likely than not that the Veteran would be able to obtain and maintain substantially gainful employment if he so desired.  She acknowledged the opinion of L.G., but indicated the opinion of the Veteran's private medical provider was not supported by the record.  It is noted that the examination conducted for Social Security also indicated that he should be able to work.

The issue in this case is whether the Veteran is capable of performing the acts required by employment.  The only evidence supporting the Veteran's claim that his service-connected PTSD renders him unable to seek gainful employment consists of his statements and a statement from L.G.  The Board finds the objective findings on the VA psychiatric examination regarding is entitled to greater probative weight than the unsupported assertions of the Veteran and L.G.  In sum, the preponderance of the competent evidence fails to establish that the Veteran is unemployable due solely to his service-connected PTSD, and the claim for a total rating based on individual unemployability due to service-connected disability is denied.

	III.  Other considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.

A total rating based on individual unemployability due to service-connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


